Citation Nr: 1527384	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-24 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post partial lateral meniscectomy.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty from March 1980 to March 1983 and from June 1991 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran had a Travel Board hearing before the undersigned Veterans' Law Judge.

The issue for a higher rating for the left knee disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Prior to promulgation of a decision in this appeal, the Veteran withdrew his appeal of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning the claim of entitlement to a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his hearing before the Board in May 2015, the Veteran testified that he wanted to withdrew his claim of entitlement to a TDIU.  The transcript of the hearing was reduced to writing.  See 38 C.F.R. § 20.204(b).  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action by the Board concerning this claim is necessary and the appeal of this claim is dismissed.  Id.


ORDER

The claim of entitlement to a TDIU is dismissed.


REMAND

The Veteran underwent left total knee arthroplasty in March 2015 at the West Haven VA Medical Center (VAMC).  Therefore, the Board finds that a remand for a new VA examination is necessary in order to determine the Veteran's current disability picture.

The Veteran has also reported receiving treatment at several VA treatment facilities, including Northampton, Boston, Jamaica Plain, West Haven, Springfield, and Leeds.  His complete VA treatment records must be obtained on remand, in addition to his private treatment records from New England Orthopedics.

Accordingly, the case is REMANDED for the following action:


1.  Make arrangements to obtain the Veteran's complete treatment records from the following VA treatment facilities, dated from October 2008, forward:  Boston, Jamaica Plain, Northampton, West Haven (to include for a left knee replacement in March 2015), Springfield, and Leeds.

2.  Make arrangements to obtain the Veteran's complete treatment records from New England Orthopedics.

3.  After the above records have been obtained to the extent possible, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected left knee disorder.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review. 

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).
Department of Veterans Affairs


